DETAILED ACTION
This Office action is in response to remarks filed by Applicant on 4/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant presents amendments to claims 1, 3, and 8–9.  All amendments have been fully considered.
Applicant’s amendments to independent claims 1 and 8–9 are sufficient to overcome the previous rejections under 35 U.S.C. 112(b) and 103.  The rejections are hereby withdrawn.

Response to Arguments
Applicant presents arguments with respect to claims 1–9.  All arguments have been fully considered.
Applicant argues that Examiner’s interpretation of the claims incorrectly determines that the claims are not subject matter eligible.  Applicant contends that claim 1 is not directed to a judicial exception because the invention “results in improvements in calculating delay times of packets” (Remarks at 7).  Examiner responds: In analyzing the independent claims for subject matter eligibility under 35 U.S.C. 101, Examiner interprets the sorting and calculating steps as abstract ideas.  Examiner recognizes that the claimed improvements in calculating delay times of packets are adequately supported in the specification.  However, it remains that the manipulation of data by organizing values in different order and performing mathematical operations on those values are actions that can be carried out in their simplest form in the human mind.  In light of the determination that the invention amounts to an abstract idea, analysis requires the determination of whether there is “something more” that might provide a foundation upon which eligibility might be established.  In this case the initiate steps of acquiring delay times is interpreted as “mere data gathering” and the recited devices are interpreted as general-purpose computers.  While not dispositive, the results of the acquiring, sorting, and calculating steps do not appear to lead to any claimed practical application or purpose.  As a result, the recitation of the sorting and calculating steps require more in order to reach the threshold for subject matter eligibility.  Applicant’s argument is unpersuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The analysis is guided by the Supreme Court’s two-step framework, described in Mayo and Alice (Alice Corp. Pty Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014) and Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296-97 (2012)).  Please see the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Regarding claim 1:
STEP 1: Are the claims directed to a process, machine, manufacture, or composition of matter? Yes. Independent claim 1 recites a non-transitory computer readable media having a process to acquiring delay data, sorting the data, and calculating the sorted data.  Thus, the claim is directed to a process, which is one of the statutory categories of invention.
STEP 2A (prong one): Do the claims recite an abstract idea, law of nature, or natural phenomenon? Yes. In independent claim 1, the limitations of acquiring delay data, sorting the data, and calculating the sorted data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and amounts to abstract ideas beyond the scope of 101.  The claim recites a mental process because the language of the claim is recited at a high level of generality that nothing in the claim precludes the method from being performed in the mind.
STEP 2A (prong two): Do the claims recite additional elements that integrate the judicial exception into a practical application? No. Claim 1 recites a computer system that does not integrate the abstract idea into a practical application.  The computer system is interpreted as a generic system performing a generic computer function. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of acquiring, sorting, and calculating steps amount to no more than mere data gathering (See MPEP 2106.05(g)).  Mere data gathering cannot provide an inventive concept.  The claim is not patent eligible.
Regarding claim 8:
STEP 1: Are the claims directed to a process, machine, manufacture, or composition of matter? Yes. Independent claim 8 recites similar features as claim 1 except claim 8 recites a recites a method for acquiring delay data, sorting the data, and calculating the sorted data.  Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
STEP 2A (prong one): Do the claims recite an abstract idea, law of nature, or natural phenomenon? Yes. The additional limitations recited in independent claim 8 only introduce the limitations of acquiring delay data, sorting the data, and calculating the sorted data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and amounts to abstract ideas beyond the scope of 101.  The claim recites a mental process because the language of the claim is recited at a high level of generality that nothing in the claim precludes the method from being performed in the mind.
STEP 2A (prong two): Do the claims recite additional elements that integrate the judicial exception into a practical application? No. Claim 8 recites a computer system that does not integrate the abstract idea into a practical application.  The computer system is interpreted as a generic system performing a generic computer function. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No. Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of acquiring, sorting, and calculating steps amount to no more than mere data gathering (See MPEP 2106.05(g)).  Mere data gathering cannot provide an inventive concept.  The claim is not patent eligible.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to the abstract idea.
Regarding claim 9:
STEP 1: Are the claims directed to a process, machine, manufacture, or composition of matter? Yes. Independent claim 9 recites similar features as claim 1 except claim 9 recites a packet analysis device for acquiring delay data, sorting the data, and calculating the sorted data.  Thus, the claim is directed to a machine, which is one of the statutory categories of invention..  Thus, the claim is directed to a manufacture, which is one of the statutory categories of invention.
STEP 2A (prong one): Do the claims recite an abstract idea, law of nature, or natural phenomenon? Yes. The additional limitations recited in independent claim 9 only introduce the limitations of acquiring delay data, sorting the data, and calculating the sorted data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and amounts to abstract ideas beyond the scope of 101.  The claim recites a mental process because the language of the claim is recited at a high level of generality that nothing in the claim precludes the method from being performed in the mind.
STEP 2A (prong two): Do the claims recite additional elements that integrate the judicial exception into a practical application? No. Claim 9 recites a packet analysis device for acquiring delay data, sorting the data, and calculating the sorted data.  The packet analysis device is interpreted as a generic system performing a generic computer function. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No. Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of acquiring, sorting, and calculating steps amount to no more than mere data gathering (See MPEP 2106.05(g)).  Mere data gathering cannot provide an inventive concept.  The claim is not patent eligible.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to the abstract idea.
The dependent claims inherit the deficiencies of the claims upon which they ultimately claim and provide only limited additional functionality, which does not rise above the threshold of this step’s analysis. The analysis provided above applies to each of the claims and are rejected as well.
In light of this being the sole remaining rejection, Examiner encourages Applicant to contact Examiner to schedule an interview in order to discuss possible options for overcoming this subject matter eligibility rejection in order to place the application in condition for allowance.

Allowable Subject Matter
The closest prior art is Otsuya (US 2021/0195498 A1, published Jun. 24, 2021), discloses configuring and analyzing packet traffic delays in a network communication environment employing relay devices.  The secondary reference, Ilyas (US 2016/0248577 A1, published Aug. 24, 2016), determines efficient traffic routing patterns by sorting path segments based upon individual latency values from low to high.  Finally, Tokimizu (US 2012/0163191 A1, published Jun. 28, 2012, cited in IDS filed 2/22/2021) discloses determining delay times by calculating the differences between measured times.
The concepts of acquiring packet transmission delay times involving communication between devices with a relay device situated between and determining route paths by sorting and calculating tested latency values in a network, are disclosed in the identified references.  However, the specific separate sorting of segment delay times and calculating device delay times based on a first delay calculation that calculates for each device delay time a corresponding difference between one of the plurality of first delay times and one of the plurality of second delay times in a same rank after the sorting were not found after a lengthy search leading to the conclusion that there is no reason to combine the teachings of Otsuya, Ilyas, and Tokimizu to achieve the claims on the whole.
While no reasonable rejection prior art rejection is presented, Applicant must overcome the above rejection of claims 1–9 under 35 U.S.C. 101 in order for the claims to be placed in condition for allowance.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571)270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494